Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of March 23, 2015 by and between INFUSYSTEM HOLDINGS, INC., a Delaware
corporation, INFUSYSTEM HOLDINGS USA, INC., a Delaware corporation, INFUSYSTEM,
INC., a California corporation, FIRST BIOMEDICAL, INC., a Kansas corporation,
and IFC LLC, a Delaware limited liability company (each a “Grantor” or
“Borrower”, and collectively, the “Grantors” or “Borrowers”), and JPMORGAN CHASE
BANK, N.A. (the “Lender”), on behalf of the Lender and the other Secured
Parties.

PRELIMINARY STATEMENT

The Grantors, any other Loan Parties, if any, party thereto, and the Lender are
entering into a Credit Agreement dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Each Grantor (including any other Grantor joining this
Security Agreement from time to time) is entering into this Security Agreement
in order to induce the Lender to enter into and extend credit to the Borrowers
under the Credit Agreement.

ACCORDINGLY, the Grantors and the Lender, on behalf of the Secured Parties,
hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Lender, between the Lender and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any real
property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, supplemented or otherwise modified from time
to time.

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Lender
with respect to the Collateral pursuant to any Loan Document.



--------------------------------------------------------------------------------

“Commercial Tort Claims” means the commercial ton claims as defined in Article 9
of the UCC, including each commercial tort claim specifically described on
Exhibit I.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Lender, among any Grantor, a banking institution
holding such Grantor’s funds, and the Lender with respect to collection and
control of all deposits and balances held in a deposit account maintained by
such Grantor with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” means an event described in Section 5.1.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Government Receivables Deposit Account” means any Deposit Account of a Grantor
that directly receives proceeds of Government Receivables.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

2



--------------------------------------------------------------------------------

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(0 all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Lender
pursuant to this Security Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Specified Collateral” means Collateral consisting of (i) Medical Equipment in
Rental Service, (ii) Collateral that is in transit or out for repair and
(iii) Collateral with an individual fair market value of less than $250,000;
provided that the aggregate value of Collateral located at all locations not
listed on Exhibit A or any other location permitted by Section 4.1(g) shall not
exceed $1,000,000.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

3



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Lender, on behalf of and
for the benefit of the Secured Parties, a security interest in all of its right,
title and interest in, to and under all personal properly and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade name or derivations thereof), and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including:

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Copyrights, Patents and Trademarks;

 

  (iv) all Documents;

 

  (v) all Equipment;

 

  (vi) all Fixtures;

 

  (vii) all General Intangibles;

 

  (viii) all Goods;

 

  (ix) all Instruments;

 

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all cash or cash equivalents;

 

  (xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

  (xiv) all Deposit Accounts with any bank or other financial institution;

 

  (xv) all Commercial Tort Claims;

 

  (xvi) all Farm Products; and

 

  (xvii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding the foregoing, the Collateral shall not include and
no Grantor shall be deemed to have granted a security interest in: (i) any
lease, license, contract or agreement to which any Grantor is a party or has any
right, title or interest thereunder, if and for so long as the inclusion thereof
in the Collateral, would constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (B) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or any other provision of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law); provided, however, that such lease, license, contract or agreement shall
cease to be excluded from the Collateral immediately at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and, to the extent severable, Collateral shall include any portion of
such lease, license, contract or agreement that does not result in any of the
consequences specified in (A) and (B) hereof, (ii) any asset or property right
of a Grantor to the extent that any applicable law or regulation

 

4



--------------------------------------------------------------------------------

prohibits the creation of a security interest thereon (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or any other provision of the UCC or any successor provision
or provisions of any relevant jurisdiction or any other applicable law),
(iii) any Trademark applications filed in the United States Patent and Trademark
Office on the basis of any Grantor’s “intent-to-use” such trademark, unless and
until acceptable evidence of use of the Trademark has been filed with the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in
such Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application, (iv) any Equity
Interest in excess of 65% (or such greater percentage that would not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956- 2(c)(2)) of any foreign subsidiary of a Grantor and (v) any motor
vehicles or other assets subject to certificate of title laws.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Lender and the Secured Parties that:

3.1. Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Lender the security interest in the Collateral pursuant hereto. The
execution and delivery by such Grantor of this Security Agreement has been duly
authorized by proper corporate or limited liability company, as applicable,
proceedings of such Grantor, and this Security Agreement constitutes a legal
valid and binding obligation of such Grantor and creates a security interest
which is enforceable against such Grantor in all Collateral it now owns or
hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When financing statements have been filed in
the appropriate offices against such Grantor in the locations listed on Exhibit
II, the Lender will have a fully perfected first priority security interest in
that Collateral of such Grantor in which a security interest may be perfected by
filing a financing statement in the appropriate office under the UCC, subject
only to Liens permitted under Section 4.1 (c).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; such Grantor has no
other material places of business except those set forth in Exhibit A.

3.4. Collateral Locations. All of such Grantor’s locations where Collateral
(other than Specified Collateral) is located are listed on Exhibit A. All of
said locations are owned by such Grantor except for locations (i) which are
leased by the Grantor as lessee and designated in Part VII(b) of Exhibit A and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment as designated in Part VII(c) of Exhibit A.

3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s

 

5



--------------------------------------------------------------------------------

jurisdiction of organization. Such Grantor has not, during the five years prior
to the Effective Date, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation, or been a party to any
acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor if the stated amount
of such Letter-of-Credit Right or Chattel Paper exceeds $250,000 in any
individual instance or $1,000,000 in the aggregate. All action by such Grantor
necessary or desirable to protect and perfect the Lender’s Lien on each item
listed on Exhibit C (including the delivery of all originals and the placement
of a legend on all Chattel Paper as required hereunder) has been duly taken. The
Lender will have a fully perfected first priority security interest in the
Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(c).

3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of such Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the Lender
by such Grantor from time to time. As of the time when each Account or each item
of Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all material respects what they
purport to be.

(b) With respect to its Accounts identified as being an Eligible Account
included in a Borrowing Base Certificate, (i) all such Accounts represent bona
fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of such Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and such Grantor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by such Grantor in the ordinary
course of its business for prompt payment and disclosed to the Lender; (iii) to
such Grantor’s knowledge, there are no facts, events or occurrences which in any
way impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on such Grantor’s
books and records and any invoices, statements and Collateral Reports with
respect thereto; (iv) such Grantor has not received any notice of proceedings or
actions which are threatened or pending against any Account Debtor which might
result in any materially adverse change in such Account Debtor’s financial
condition; and (v) such Grantor has no knowledge that any Account Debtor has
become insolvent or is generally unable to pay its debts as they become due.

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices and statements with respect thereto are actually and absolutely
owing to such Grantor as indicated thereon and are not in any way contingent,
and (ii) to such Grantor’s knowledge, all Account Debtors have the capacity to
contract.

3.9. Inventory. With respect to any of its Inventory (a) such Inventory (other
than Inventory consisting of Specified Collateral) is located at one of such
Grantor’s locations set forth on Exhibit A or another location permitted by
Section 4.1 (g), (b) no Inventory (other than Inventory consisting of Specified
Collateral) is now, or shall at any time or times hereafter be stored at any
other location except as permitted by Section 4.1(g), (c) such Grantor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
security interest granted to the Lender hereunder, for the benefit of the Lender
and the Secured Parties, and Liens permitted under Section 6.02 of the Credit
Agreement, (d) such Inventory is of good and merchantable quality, free from any
defects, (e) such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties which would
require any consent of any third party upon sale or disposition of that
Inventory or

 

6



--------------------------------------------------------------------------------

the payment of any monies to any third party upon such sale or other
disposition, (f) such Inventory has been produced in accordance in all material
respects with the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters, and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Lender following
an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such property is subject.

3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and (i) the filing of a separate Patent and Trademark Security Agreement of
even date with this Agreement with the United States Patent and Trademark Office
or (ii) the filing of a separate Copyright Security Agreement with the United
States Copyright Office, at such future time as any Copyright shall become part
of the Collateral, fully perfected first priority security interests in favor of
the Lender on such Grantor’s Patents, Trademarks and Copyrights, as the case may
be, such perfected security interests are enforceable as such as against any and
all creditors of and purchasers from such Grantor; and all action necessary or
desirable to protect and perfect the Lender’s Lien on such Grantor’s Patents,
Trademarks or Copyrights shall have been duly taken.

3.11. Filing Requirements. None of the Collateral owned by it is of a type for
which security interests or liens may be perfected by filing under any federal
statute except for (a) Accounts with respect to which the Account Debtor is a
Government Account Debtor or (b) Patents, Trademarks and Copyrights held by such
Grantor and described in Exhibit D. The legal description, county and street
address of each property on which any Fixtures are located is set forth in
Exhibit F together with the name and address of the record owner of each such
property.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements
(a) naming the Lender as the secured party, (b) in respect to other Liens
permitted under Section 6.02 of the Credit Agreement and (c) financing
statements in favor of Wells Fargo Bank, N.A. which will be terminated in
connection with the Closing of the Credit Agreement.

3.13. Pledged Collateral.

(a) Exhibit G sets forth a complete and accurate list of all of the Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Lender hereunder and Permitted Encumbrances. Such Grantor further
represents and warrants that (i) all Pledged Collateral owned by it constituting
an Equity Interest has been (to the extent such concepts are relevant with
respect to such Pledged Collateral) duly authorized, validly issued, are fully
paid and non-assessable, (ii) with respect to any certificates delivered to the
Lender representing an Equity Interest, either such certificates are Securities
as defined in Article 8 of the UCC as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Lender so that the Lender may take steps to perfect its security
interest therein as a General Intangible, (iii) all such Pledged Collateral held
by a securities intermediary is covered by a control agreement among such
Grantor, the securities intermediary and the Lender pursuant to which the Lender
has Control and (iv) all Pledged Collateral which represents Indebtedness owed
to such Grantor has been duly authorized, authenticated or issued and delivered
by the issuer of such Indebtedness, is the legal, valid and binding obligation
of such issuer and such issuer is not in default thereunder.

 

7



--------------------------------------------------------------------------------

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c) Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Lender such reports relating to such Collateral as the Lender shall reasonably
request from time to time.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Lender to file, and if requested will deliver to the
Lender, all financing statements and other documents and take such other actions
as may from time to time be reasonably requested by the Lender in order to
maintain a first perfected security interest in and, if applicable, Control of,
the Collateral owned by such Grantor. Any financing statement filed by the
Lender may be filed in any filing office in any UCC jurisdiction and may
(i) indicate such Grantor’s Collateral (1) as all assets of the Grantor or words
of similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of such jurisdiction,
or (2) by any other description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information described in the foregoing sentence to the Lender promptly
upon request. Such Grantor also ratifies its authorization for the Lender to
have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Lender,
furnish to the Lender, as often as the Lender reasonably requests, statements
and schedules further identifying and describing the Collateral owned by it and
such other reports and information in connection with its Collateral as the
Lender may reasonably request, all in such detail as the Lender may specify.
Such Grantor also agrees to take any and all actions necessary to defend title
to the Collateral against all persons and to defend the security interest of the
Lender in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

 

8



--------------------------------------------------------------------------------

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral except for dispositions specifically permitted
pursuant to Section 6.05 of the Credit Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted under Section 6.02 of the Credit
Agreement.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the Lender as
the secured party, and (ii) in respect to other Liens permitted under
Section 6.02 of the Credit Agreement. Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of the
Lender, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g) Locations. Such Grantor will not (i) maintain any Collateral owned by it,
other than Specified Collateral, at any location other than those locations
listed on Exhibit A or disclosed to Lender pursuant to clause (ii) of this
Section, (ii) otherwise change, or add to, such locations without providing
prompt notice to the Lender (and such Grantor will use commercially reasonable
efforts to obtain a Collateral Access Agreement for each such location to the
extent required by the Credit Agreement), or (iii) change its principal place of
business or chief executive office from any location identified on Exhibit A or
disclosed to Lender pursuant to clause (ii) of this Section, other than as
permitted by the Credit Agreement or hereunder.

(h) Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.

4.2. Receivables.

(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory or rendering of services in accordance with its present policies and
in the ordinary course of business.

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

(c) Delivery of Invoices. Such Grantor will deliver to the Lender immediately
upon its request after the occurrence and during the continuation of an Event of
Default duplicate invoices with respect to each Account owned by it bearing such
language of assignment as the Lender shall specify if such Account is a
Non-Government Receivable.

(d) Disclosure of Counterclaims on Receivables. If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any material dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened with respect to any such Receivable, such
Grantor will promptly disclose such fact to the Lender in writing.

 

9



--------------------------------------------------------------------------------

(e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Lender Control of all electronic chattel paper that exceeds $250,000
in any individual instance or $1,000,000 in the aggregate, in accordance with
the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

4.3. Inventory and Equipment.

(a) Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for (i) damaged or defective goods
arising in the ordinary course of such Grantor’s business, (ii) ordinary wear
and tear and (iii) transactions permitted under the Loan Documents.

(b) Returned Inventory. In the event any Account Debtor returns Inventory (other
than Medical Equipment in Rental Service returned at the end of the applicable
rental term) to such Grantor when an Event of Default exists, such Grantor, upon
the request of the Lender, shall: (i) hold the returned Inventory in trust for
the Lender; (ii) segregate all returned Inventory from all of its other
property; (iii) dispose of the returned Inventory solely according to the
Lender’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Lender’s prior written consent. All returned
Inventory shall be subject to the Lender’s Liens thereon. Whenever any Inventory
is returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.

(c) Inventory Count. Such Grantor will conduct a physical count of its Inventory
in accordance with the requirements of Section 5.11 of the Credit Agreement.

(d) Equipment. Such Grantor shall not permit any Equipment to become a fixture
with respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Lender
does not have a Lien. Such Grantor will not, without the Lender’s prior written
consent, alter or remove any identifying symbol or number on any of such
Grantor’s material Equipment constituting Collateral.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. In each
case with respect to any Chattel Paper, Securities and Instruments the stated
amount of which exceeds $250,000 in any individual instance or $1,000,000 in the
aggregate, such Grantor will (a) deliver to the Lender immediately upon
execution of this Security Agreement the originals of such Chattel Paper,
Securities and Instruments constituting Collateral owned by it (if any then
exist), (b) hold in trust for the Lender upon receipt and immediately thereafter
deliver to the Lender such Chattel Paper, Securities and Instruments
constituting Collateral. Upon the Lender’s request, such Grantor will deliver to
the Lender (and thereafter hold in trust for the Lender upon receipt and
promptly deliver to the Lender) any Document evidencing or constituting
Collateral the stated amount of which exceeds $250,000 in any individual
instance or $1,000,000 in the aggregate.

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the Lender from
time to time to cause the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Pledged Collateral owned by it not represented by certificates to
mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Lender granted pursuant to this Security Agreement. With respect to any
Pledged Collateral owned by it the stated amount of which exceeds $250,000 in
any individual instance or $1,000,000 in the aggregate, such Grantor will take
any actions necessary to cause (a) the issuers of uncertificated securities
which are material Pledged Collateral and (b) any securities intermediary which
is the holder of any material Pledged Collateral, to cause the Lender to have
and retain Control over such Pledged Collateral. Without limiting the foregoing,
such Grantor will, with respect to any such Pledged Collateral held with a
securities intermediary, cause such securities intermediary to enter into a
control agreement with the Lender, in form and substance satisfactory to the
Lender, giving the Lender Control.

 

10



--------------------------------------------------------------------------------

4.6. Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or liquidate or dissolve, except in
each case as permitted under Section 6.03 of the Credit Agreement or (ii) vote
any such Pledged Collateral in favor of any of the foregoing, except as
permitted under Section 6.03 of the Credit Agreement.

(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor.

(c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral to be registered in the name of the Lender or
its nominee at any time following the occurrence and during the continuation of
an Event of Default at the option of the Lender.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Lender in respect of
such Pledged Collateral.

(ii) Such Grantor will permit the Lender or its nominee at any time after the
occurrence and during the continuation of an Event of Default, upon notice, to
exercise all voting rights or other rights relating to the Pledged Collateral
owned by it, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interest or Investment
Property constituting Pledged Collateral as if it were the absolute owner
thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Lender to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Lender, be segregated
from the other property or funds of such Grantor, and be forthwith delivered to
the Lender as Pledged Collateral in the same form as so received (with any
necessary endorsement).

 

11



--------------------------------------------------------------------------------

(c) Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction (unless certificated and pledged and delivered to
the Lender pursuant to the terms hereof).

4.7. Intellectual Property.

(a) Such Grantor will use its commercially reasonable efforts to secure all
consents and approvals necessary or appropriate for the assignment to or benefit
of the Lender of any License held by such Grantor and to enforce the security
interests granted hereunder.

(b) Such Grantor shall notify the Lender immediately if it knows or has reason
to know that any application or registration relating to any Patent, Trademark
or Copyright (now or hereafter existing) material to the conduct of its business
may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright material to the conduct of its
business, its right to register the same, or to keep and maintain the same.

(c) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without promptly notifying the Lender thereof, and, upon request of the Lender,
such Grantor shall execute and deliver any and all security agreements as the
Lender may reasonably request to evidence the Lender’s first priority security
interest on such Patent, Trademark or Copyright, and the General Intangibles of
such Grantor relating thereto or represented thereby.

(d) Such Grantor shall take all actions necessary or requested by the Lender to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of its Patents, Trademarks and Copyrights (now
or hereafter existing) material to the conduct of its business, including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall determine that such Patent, Trademark or Copyright is
not material to the conduct of such Grantor’s business.

(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Lender shall deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright. In the event that
such Grantor institutes suit because any of its Patents, Trademarks or
Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8.

4.8 Commercial Tort Claims. Such Grantor shall promptly, and in any event within
two (2) Business Days after the same is acquired by it, notify the Lender of any
Commercial Tort Claim acquired by it seeking damages in excess of $250,000 and,
unless the Lender otherwise consents, such Grantor shall enter into an amendment
to this Security Agreement, in the form of Exhibit J hereto, granting to Lender
a first priority security interest in such Commercial Tort Claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit the stated amount of which exceeds $250,000 in any individual
instance or $1,000,000 in the aggregate, it shall promptly, and in any event
within two (2) Business Days after becoming a beneficiary, notify the Lender
thereof

 

12



--------------------------------------------------------------------------------

and cause the issuer and/or confirmation bank to (i) consent to the assignment
of any such Letter-of-Credit Rights to the Lender and (ii) agree to direct all
payments thereunder to a Deposit Account at the Lender or subject to a Deposit
Account Control Agreement for application to the Secured Obligations, in
accordance with Section 2.16 of the Credit Agreement, all in form and substance
reasonably satisfactory to the Lender.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Lender of any Collateral, other than Accounts with respect to which the Account
Debtor is a Government Account Debtor, which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Lender provided for in this Security Agreement or
now or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Lender of any one or more of such
rights, powers or remedies.

4.12. Insurance. (a) In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Grantor within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

(b) All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Lender as an additional insured or as lender’s
loss payee, as applicable, and shall contain lender loss payable clauses or
mortgagee clauses, through endorsements in form and substance satisfactory to
the Lender, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Lender; (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy; and (iii) such policy and lender loss payable or mortgagee
clauses may be canceled, amended, or terminated only upon at least thirty
(30) days’ (or ten (10) days for non-payment of premium) prior written notice
given to the Lender.

(c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Lender (if so requested). If such
Grantor fails to obtain or maintain any insurance as required by this Section,
the Lender may obtain such insurance at the Borrowers’ expense. By purchasing
such insurance, the Lender shall not be deemed to have waived any Default
arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

4.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral (other than Specified Collateral) is stored or located, which
agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Lender.

4.14. Deposit Account Control Agreements. Each Grantor will maintain the Lender
as its primary depository bank (other than with respect to deposit accounts used
for disbursements and which do not contain more than $250,000 in the aggregate
for all such accounts), including for the maintenance of all material operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business, on or before one hundred and fifty (150) days
(or such later date agreed to in writing by the Lender) after the Effective
Dale, provided that accounts subject to a Deposit Account Control Agreement in
favor of, and in form satisfactory to, the Lender shall be permitted after such
time.

 

13



--------------------------------------------------------------------------------

4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral (other than Specified Collateral) is held or stored, or the
location of its records concerning the Collateral as set forth in this Security
Agreement, in each case from a location other than one listed on Exhibit A or
otherwise permitted under the Loan Documents, (c) change the type of entity that
it is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case, unless the Lender shall have
received at least thirty (30) days (or such shorter period as agreed to by
Lender) prior written notice of such change and the Lender shall have
acknowledged in writing (such written acknowledgment not to be unreasonably
conditioned, delayed or withheld) that either (1) such change will not adversely
affect the validity, perfection or priority of the Lender’s security interest in
the Collateral, or (2) any reasonable action requested by the Lender in
connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Lender in any Collateral),
provided that, any new location shall be in the U.S. or Canada (other than
Quebec). Such Grantor shall not change its fiscal year which currently ends on
December 31.

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1. Events of Default. The nonpayment when due of any Swap Agreement
Obligations (and such shall failure shall continue unremedied for a period of
three (3) Business Days) or the occurrence of any “Event of Default” under, and
as defined in, the Credit Agreement shall constitute an Event of Default
hereunder.

5.2. Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Lender may exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Lender and
the other Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary or otherwise (other than with respect to any Government Receivables
Deposit Account) and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein or required by law), demand or advertisement of any kind to any Grantor
or any other Person, enter the premises of any Grantor where any Collateral is
located (through self-help and without judicial process) to collect, receive,
assemble, process, appropriate, sell, lease, assign, grant an option or options
to purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Lender may deem commercially reasonable;

 

14



--------------------------------------------------------------------------------

(v) obtain a court order from any court of competent jurisdiction ordering the
assignment of Government Receivables directly to the Lender, and in accordance
with 42 C.F.R. §424.73(b)(2) and 42 C.F.R. §424.90, file a certified copy of the
court order and of the executed assignment (if necessary) with the contractor
responsible for processing the claim. Such assignment shall apply to all
Government Receivables payable to any Grantor at any time, and in the event
Lender chooses to exercise the remedy described in this Section 5.2(a)(v), each
Grantor hereby expressly authorizes the Lender to obtain a court order from any
court of competent jurisdiction ordering the assignment of Government
Receivables directly to the Lender, and further expressly waives any right to
contest or challenge the validity of such court order for any reason whatsoever,
and each Grantor agrees to execute any documents and provide any information
necessary for the Lender to obtain such court order and assignment of Government
Receivables (if necessary); and

(vi) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Lender was the outright owner thereof.

(b) The Lender, on behalf of the Lender and the other Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(c) The Lender shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Lender and the other Secured Parties, the whole or any
part of the Collateral so sold, free of any right of equity redemption, which
equity redemption the Grantor hereby expressly releases.

(d) Until the Lender is able to effect a sale, lease, or other disposition of
Collateral, the Lender shall have the right to hold or use Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by the Lender. The Lender may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Lender’s remedies (for the benefit of the Lender and the other Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full (other than contingent indemnification
obligations as to which no claim has been made), there remain Swap Agreement
Obligations outstanding, the Lender may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Swap Agreement Obligations pursuant to the
terms of the Swap Agreement.

(f) Notwithstanding the foregoing, neither the Lender nor any other Secured
Party shall be required to (i) make any demand upon, or pursue or exhaust any of
its rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

15



--------------------------------------------------------------------------------

(g) Each Grantor recognizes that the Lender may be unable to effect a public
sale of any or all the Pledged Collateral and may be compelled to resort to one
or more private sales thereof in accordance with clause (a) above. Each Grantor
also acknowledges that any private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.

5.3. Grantor’s Obligations Upon Default. Upon the request of the Lender after
the occurrence and during the continuation of an Event of Default, each Grantor
will:

(a) assemble and make available to the Lender the Collateral and all books and
records relating thereto at any place or places reasonably specified by the
Lender, whether at a Grantor’s premises or elsewhere;

(b) permit the Lender, by the Lender’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral (other than
Medical Equipment in Rental Service), or the books and records relating to
Collateral, or both, are located, to take possession of all or any part of the
Collateral (other than Medical Equipment in Rental Service) or the books and
records relating to Collateral, or both, to remove all or any part of the
Collateral (other than Medical Equipment in Rental Service) or the books and
records relating to Collateral, or both, and to conduct sales of the Collateral,
without any obligation to pay the applicable Grantor for such use and occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Lender may
request, all in form and substance satisfactory to the Lender, and furnish to
the Lender, or cause an issuer of Pledged Collateral to furnish to the Lender,
any information regarding the Pledged Collateral in such detail as the Lender
may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Lender to
consummate a public sale or other disposition of the Pledged Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Lender, at any time, and
from time to lime, promptly upon the Lender’s request, the following reports
with respect to the applicable Grantor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts.

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Lender to exercise the rights and remedies under this Article V at such time as
the Lender shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby (a) grants to the Lender, for the benefit of itself and the other
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or
sublicense any intellectual property rights now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (b) irrevocably agrees that the Lender may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Lender’s rights under
this Security Agreement, may sell Inventory which bears any Trademark owned by
or

 

16



--------------------------------------------------------------------------------

licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Lender may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. Subject in each case to applicable law and
limitations with respect to Government Receivables, the Lender may at any time
after the occurrence and during the continuation of an Event of Default, in the
Lender’s own name, in the name of a nominee of the Lender, or in the name of any
Grantor communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Lender’s satisfaction, the existence, amount, terms of, and any
other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables.

6.2. Authorization for Lender to Take Certain Action.

(a) Subject in each case to applicable law and limitations with respect to
Government Receivables and clause (b) below, each Grantor irrevocably authorizes
the Lender at any time and from time to time in the sole discretion of the
Lender and appoints the Lender as its attorney-in-fact (i) to endorse and
collect any cash proceeds of the Collateral, (ii) to file any financing
statement with respect to the Collateral and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Lender in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the Lender’s security interest in the Collateral, (iii) to contact
and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the Lender
Control over such Pledged Collateral, (iv) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens
that are permitted under Section 6.02 of the Credit Agreement), (v) to contact
Account Debtors for any reason, (vi) to demand payment or enforce payment of the
Receivables in the name of the Lender or such Grantor and to endorse any and all
checks, drafts, and other instruments for the payment of money relating to the
Receivables, (vii) subject to applicable law, to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments (if such Receivable is a
Non-Government Receivable) and verifications of Receivables, (viii) to exercise
all of such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (ix) to settle, adjust, compromise, extend
or renew the Receivables, (x) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (xi) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xii) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment (if such Receivable is a Non-Government
Receivable) or satisfaction of Lien or similar document in connection with the
Receivables, (xiii) to change the address for delivery of mail addressed to such
Grantor to such address as the Lender may designate and to receive and open of
all mail addressed to such Grantor, and (xiv) to do all other acts and things
necessary to carry out this Security Agreement; and such Grantor agrees to
reimburse the Lender on demand for any reasonable payment made or any expense
incurred by the Lender in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Lender, for the benefit of the Lender and the other
Secured Parties, under this Section 6.2 are solely to protect the Lender’s and
the other Secured Parties’ interests in the Collateral and shall not impose any
duly upon the Lender or any other Secured Party to exercise any such powers. The
Lender agrees that, except for the powers granted in Section 6.2(a)(ii)-(iv) and
Section 6.2(a)(xiv), it shall not exercise any power or authority granted to it
unless an Event of Default has occurred and is continuing.

 

17



--------------------------------------------------------------------------------

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE LENDER
AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF THE
GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE LENDER AS
PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUATION OF A DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE LENDER AS
PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NONE OF THE LENDER, ANY OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT
OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT
OF DAMAGES ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

GENERAL PROVISIONS

7.1 Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to Grantors, addressed as set forth in Article VII, at least ten days prior to
(i) the date of any such public sale or (ii)the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Lender or any other Secured Party arising out of the repossession, retention
or sale of the Collateral, except such as arise solely out of the gross
negligence or willful misconduct of the Lender or such Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Lender or any
other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

7.2. Limitation on the Lender’s Duty with Respect to the Collateral. The Lender
shall have no obligation to clean-up or otherwise prepare the Collateral for
sale. The Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. The Lender shall not have any other duty as to

 

18



--------------------------------------------------------------------------------

any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Lender to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Lender (i) to fail to
incur expenses deemed significant by the Lender to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Lender in the collection or disposition of any of the Collateral. The
Grantor acknowledges that the purpose of this Section 7.2 is to provide
non-exhaustive indications of what actions or omissions by the Lender would be
commercially reasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Lender that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 7.2.

7.3. Compromises and Collection of Collateral. The Grantors and the Lender
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the Lender
may at any time and from time to lime, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion shall
determine or abandon any Receivable, and any such action by the Lender shall be
commercially reasonable so long as the Lender acts in good faith based on
information known to it at the time it takes any such action.

7.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Lender may, upon three (3) Business Days’ prior written
notice to the Grantor if no Event of Default has occurred and is continuing or
immediately, if an Event of Default has occurred and is continuing, perform or
pay any obligation which any Grantor has agreed to perform or pay in this
Security Agreement and the Grantors shall reimburse the Lender for any amounts
paid by the Lender pursuant to this Section 7.4. The Grantors’ obligation to
reimburse the Lender pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

7.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13,

 

19



--------------------------------------------------------------------------------

4.14, 4.15, 5.3, or 7.7 will cause irreparable injury to the Lender and the
other Secured Parties, that the Lender and the other Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Lender to seek and obtain specific performance of
other obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this
Section 7.5 shall be specifically enforceable against the Grantors.

7.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Lender or any other Secured Party unless such authorization is in writing signed
by the Lender.

7.7. No Waiver: Amendments: Cumulative Remedies. No failure or delay by the
Lender or any other Secured Party to exercise any right or power under this
Security Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender and the other Secured Parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by the Grantor therefrom shall in any event be effective unless
in writing signed by the Lender and then only to the extent in such writing
specifically set forth.

7.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction, and
to this end the provisions of this Security Agreement are declared to be
severable.

7.9 Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

7.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Lender, the
other Secured Parties and their respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Security Agreement or any interest herein, without the prior written
consent of the Lender. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Lender, for the benefit of the Lender and the other Secured Parties,
hereunder.

 

20



--------------------------------------------------------------------------------

7.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

7.12. Taxes and Expenses. Taxes shall be paid by the Grantors as required by the
Credit Agreement. The Grantors shall reimburse the Lender for any and all
reasonable out-of-pocket expenses and internal charges (including reasonable
attorneys’, auditors’ and accountants’ fees and reasonable time charges of
attorneys, paralegals, auditors and accountants who may be employees of the
Lender) paid or incurred by the Lender in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and, to the extent provided in the Credit Agreement in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

7.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

7.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations, other than
contingent indemnification obligations as to which no claim has been made, have
been paid and performed in full (or with respect to any outstanding Letters of
Credit, a cash deposit or at the discretion of the Lender, a back up standby
Letter of Credit satisfactory to the Lender has been delivered to the Lender as
required by the Credit Agreement) and no commitments of the Lender which would
give rise to any Secured Obligations are outstanding.

7.15. Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Lender relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Lender relating to the Collateral.

7.16. Governing Law; Jurisdiction; Consent to Service of Process; WAIVER OF JURY
TRIAL. The terms of Sections 8.09 and 8.10 of the Credit Agreement with respect
to governing law, jurisdiction, consent to service of process and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

7.19. Indemnity. Each Grantor hereby agrees to indemnify the Lender, the other
Secured Parties and their respective successors, assigns, agents and employees,
as set forth in Section 8.03 of the Credit Agreement.

7.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

NOTICES

8.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 8.01 of the Credit
Agreement.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Lender have executed this Security
Agreement as of the date first above written.

 

GRANTORS: INFUSYSTEM HOLDINGS, INC. By: LOGO [g922316ex10_1pg128a.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer INFUSYSTEM HOLDINGS USA, INC. By: LOGO [g922316ex10_1pg128b.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer INFUSYSTEM, INC. By: LOGO [g922316ex10_1pg128c.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer FIRST BIOMEDICAL, INC. By: LOGO [g922316ex10_1pg128d.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer IFC LLC By: LOGO [g922316ex10_1pg128e.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer

JPMORGAN CHASE BANK, N.A., as Lender

 

LOGO [g922316ex10_1pg128f.jpg]